Franklin County, No. 95APD05-514. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On May 28, 1996, appellant filed his merit brief. Appellant’s brief does not comply with S.Ct.Prac.R. VT(1), in that, inter alia, the brief does not contain a table of contents, a table of authorities, or a copy of the judgment or order from which the appeal is taken. Accordingly,
IT IS ORDERED by the court, sua sponte, that appellant’s brief be, and hereby is, stricken. Whereas appellant has not timely filed a merit brief in compliance with the Rules of Practice, he has failed to prosecute this cause with the requisite diligence, and therefore,
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the appellees recover from the appellant their costs herein expended; and that a mandate be sent to the Court of Appeals for Franklin County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Franklin County for entry.